Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

  PATRICIA KENNEDY, Individually,          :
                                           :
              Plaintiff,                   :
                                           :
  v.                                       :            Case No.
                                           :
  N43, LTD.,                               :
                                           :
              Defendant.                   :
  _______________________________________/ :
                                           :
                                           :
                                           :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

         Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

  individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

  N43, LTD., (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees,

  litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

  et seq. (“ADA”).

  1.              Plaintiff is a Florida resident, and maintains residences in Broward County and

                 Pasco Counties, is sui juris, and qualifies as an individual with disabilities as

                 defined by the ADA. Plaintiff is unable to engage in the major life activity of

                 walking more than a few steps without assistive devices. Instead, Plaintiff is

                 bound to ambulate in a wheelchair or with a cane or other support and has limited

                 use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

                 operate. When ambulating beyond the comfort of her own home, Plaintiff must
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 12




             primarily rely on a wheelchair. Plaintiff requires accessible handicap parking

             spaces located closest to the entrances of a facility. The handicap and access

             aisles must be of sufficient width so that she can embark and disembark from

             a ramp into her vehicle. Routes connecting the handicap spaces and all features,

             goods and services of a facility must be level, properly sloped, sufficiently wide

             and without cracks, holes or other hazards that can pose a danger of tipping,

             catching wheels or falling. These areas must be free of obstructions or unsecured

             carpeting that make passage either more difficult or impossible. Amenities must

             be sufficiently lowered so that Plaintiff can reach them. She has difficulty

             operating door knobs, sink faucets, or other operating mechanisms that tight

             grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

             unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks

             must be at the proper height so that she can put her legs underneath to wash her

             hands. She requires grab bars both behind and beside a commode so that she

             can safely transfer and she has difficulty reaching the flush control if it is on the

             wrong side. She has difficulty getting through doorways if they lack the proper

             clearance. Ms. Kennedy’s access to the Defendant’s property or to the full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and

             accommodations offered therein was restricted or limited because of her

             disabilities, and will be restricted or limited in the future unless and until the

             Defendant is compelled to remove the barriers to access and remedy all ADA

             violations which exist at its property including those set forth in this complaint.
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 12




  2.         Defendant owns, leases, leases to, or operates a place of public accommodation as

             defined by the ADA and the regulations implementing the ADA, 28 CFR

             36.201(a) and 36.104. The place of public accommodation that the Defendant

             owns, operates, leases or leases to is a shopping plaza, and is located in the

             County of Highlands.

  3.         Venue is properly located in the Middle District of Florida because venue lies in

             the judicial district of the property situs. The Defendant’s property is located in

             and does business within this judicial district.

  4.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

             original jurisdiction over actions which arise from the Defendant’s violations of

             Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

             also 28 U.S.C. § 2201 and § 2202.

  5.         As the owner, lessor, lessee, or operator of the subject premises, Defendant is

             required to comply with the ADA. To the extent the property, or portions thereof,

             existed prior to January 26, 1993 ("pre-existing facility"), the owner, lessor,

             lessee, or operator has been under a continuing obligation to remove architectural

             barriers at that property whose removal was readily achievable, as required by 42

             U.S.C. Section 12182. To the extent that the property, or portions thereof, were

             constructed prior to January 26, 1993 ("newly constructed facility"), the owner,

             lessor, lessee, or operator was under an obligation to design and construct such

             facilities such that they are readily accessible to and usable by individuals with

             disabilities, as required by 42 U.S.C. Section 12183. To the extent that the
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 12




             facility, or portions thereof, were altered in a manner that affects or could affect

             its usability ("altered facility"), the owner, lessor, lessee, or operator was under

             an obligation to make such alterations in such a manner that, to the maximum

             extent feasible, the altered portions are readily accessible to and usable by persons

             with disabilities.

  6.         Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required

             to comply with the Standards For New Construction And Alterations, set forth in

             Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C.F.R. part 36.404,

             all altered facilities were required to comply with the ADAAG to the maximum

             extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken to comply

             with barrier removal requirements of 42 U.S.C. Section 12182 must also comply

             with the ADAAG to the maximum extent feasible. Failure to comply with these

             requirements constitutes a violation of the ADA.

  7.         A preliminary inspection of the shopping plaza at 1081W Main Street, Avon Park,

             Highlands County, Florida has shown that violations exist. These violations

             include, but are not limited to:

             1. Defendant fails to adhere to a policy, practice and procedure to ensure that all

                 goods, services and facilities are readily accessible to and usable by the

                 disabled.

             2. Defendant fails to maintain its features to ensure that they are readily

                 accessible and usable by the disabled.
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 12




             3. The site arrival points at the plaza are non-compliant as there is no accessible

                route connecting the plaza with the public sidewalk. 2010 ADAAG violation:

                206, 402

             4. The curb ramps that services the disabled parking spaces north side of plaza

                (north of Meat Market and Coin Laundry are non-compliant as the slopes

                exceed max 1:12 (8.33%) slope and the flared sides exceed max 1:10 (10%)

                slope. 2010 ADAAG violation 406

             5. The disabled parking spaces at the plaza are non-compliant as there is a lack

                of the required minimum number of disabled parking spaces. 2010 ADAAG

                violation 208

             6. The disabled parking space north of Coin Laundry is non-compliant as the

                curb ramp protrudes into the access aisle. 2010 ADAAG violation 502, 406

             7. The disabled parking space north of Coin Laundry is non-compliant as the

                slope of the space exceeds max 1:48 (2.1%) slope. 2010 ADAAG violation

                502

             8. Several of the tenant doors (Barber Shop, Metro PCS) are non-compliant as

                the doors do not provide the required maneuvering space on the pull (latch)

                side of the door. 2010 ADAAG violation 404

             9. Several of the tenant door are non-compliant as there is no pull door hardware

                on the pull side of the door. 2010 ADAAG violation 404
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 12




             10. The tenant doors to Bingo Parlor are non-compliant as the doors do not

                provide the required minimum width for double doors. 2010 ADAAG

                violation 404

             11. There are several tenants where the service counters are non-compliant as the

                height of the counter exceeds max 36 inches above floor. 2010 ADAAG

                violation: 904

             12. In the meat market, there are service counters throughout the store that are

                non-compliant as the height of the counter exceeds max 36 inches above floor.

                2010 ADAAG violation: 904

             13. The restroom door to the men’s restaurant in the meat market is non-

                compliant as there is not the required maneuvering space on the pull (latch)

                side of the door. 2010 ADAAG violation 404

             14. The same restroom door is non-compliant as there is not the required 12

                inches of side approach on the push (latch) side of door (as the door has a

                latch and a closer). 2010 ADAAG violation: 404

             15. The toilet in the same restroom is non-compliant as the flush lever is not on

                the wide (open) side of the clear floor space of toilet. 2010 ADAAG

                violation: 604

             16. The toilet in the same restroom is non-compliant as the seat height is less than

                max 17 to 19 inches above floor. 2010 ADAAG violation: 604

             17. The sink in the same restroom is non-compliant as the exposed pipes under

                sink have no pipe insulation. 2010 ADAAG violation: 606
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 7 of 12




             18. The toilet paper dispenser in the same restroom is non-compliant as the toilet

                paper dispenser is not below the side grab bar and not at max 7 to 9 inches

                from front rim of toilet. 2010 ADAAG 308, 604

             19. The wall mounted towel dispensers in the same restroom are non-compliant as

                the height exceeds max 48 inches above floor. 2010 ADAAG violation: 308,

                309

             20. The side grab bar in the same restroom is non-compliant as the grab bar does

                not extend minimum 54 inches from rear wall. 2010 ADAAG violation: 604

             21. The rear grab bar in the same restroom is non-compliant as the length of the

                bar is not minimum 36 inches. 2010 ADAAG violation: 604

  8.         Plaintiff has visited the property which forms the basis of this lawsuit on July 5,

             2019 and again on July 6, 2019 and plans to return to the property in the near

             future to avail herself of the goods and services offered to the public at the

             property, and to determine whether the property has been made ADA compliant.

             The Plaintiff has encountered barriers at the subject property which discriminate

             against her on the basis of her disability.

  9.         In the alternative, Plaintiff is an advocate of the rights of similarly situated

             disabled persons and is a "tester" for the purpose of asserting her civil rights and

             monitoring, ensuring, and determining whether places of public accommodation

             are in compliance with the ADA.

  10.        The violations present at Defendant's facility, create a hazard to Plaintiff's safety.
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 8 of 12




  11.        Plaintiff is continuously aware of the violations at Defendant's facility and is

             aware that it would be a futile gesture to return to the property as long as those

             violations exist unless she is willing to suffer additional discrimination.

  12.        The violations present at Defendant's facility infringe Plaintiff's right to travel free

             of discrimination. Plaintiff has suffered, and continues to suffer, frustration and

             humiliation as the result of the discriminatory conditions present at Defendant's

             facility. By continuing to operate a place of public accommodation with

             discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

             and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

             services, facilities, privileges and/or accommodations available to the general

             public. By encountering the discriminatory conditions at Defendant's facility, and

             knowing that it would be a futile gesture to return unless she is willing to endure

             additional discrimination, Plaintiff is deprived of the meaningful choice of freely

             visiting the same accommodations readily available to the general public and is

             deterred and discouraged from additional travel.           By maintaining a public

             accommodation with violations, Defendant deprives plaintiff the equality of

             opportunity offered to the general public.

  13.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             comply with the requirements of the ADA.

  14.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to this property
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 9 of 12




             as described but not necessarily limited to the allegations in paragraph 7 of this

             Complaint. Plaintiff has reasonable grounds to believe that she will continue to

             be subjected to discrimination in violation of the ADA by the Defendant. Plaintiff

             desires to visit the shopping center not only to avail herself of the goods and

             services available at the property but to assure herself that this property is in

             compliance with the ADA so that she and others similarly situated will have full

             and equal enjoyment of the property without fear of discrimination.

  15.        The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject property, as prohibited by 42

             U.S.C. § 12182 et seq.

  16.        The discriminatory violations described in paragraph 7 are not an exclusive list of

             the Defendant’s ADA violations.         Plaintiff requires the inspection of the

             Defendant’s place of public accommodation in order to photograph and measure

             all of the discriminatory acts violating the ADA and all of the barriers to access.

             The Plaintiff, and all other individuals similarly situated, have been denied access

             to, and have been denied the benefits of services, programs and activities of the

             Defendant’s buildings and its facilities, and have otherwise been discriminated

             against and damaged by the Defendant because of the Defendant’s ADA

             violations, as set forth above. The Plaintiff and all others similarly situated will

             continue to suffer such discrimination, injury and damage without the immediate

             relief provided by the ADA as requested herein.          In order to remedy this
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 10 of 12




              discriminatory situation, the Plaintiff requires an inspection of the Defendant’s

              place of public accommodation in order to determine all of the areas of non-

              compliance with the Americans with Disabilities Act.

  17.         Defendant has discriminated against the Plaintiff by denying her access to full and

              equal enjoyment of the goods, services, facilities, privileges, advantages and/or

              accommodations of its place of public accommodation or commercial facility in

              violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore,

              the Defendant continues to discriminate against the Plaintiff, and all those

              similarly situated by failing to make reasonable modifications in policies,

              practices or procedures, when such modifications are necessary to afford all

              offered goods, services, facilities, privileges, advantages or accommodations to

              individuals with disabilities; and by failing to take such efforts that may be

              necessary to ensure that no individual with a disability is excluded, denied

              services, segregated or otherwise treated differently than other individuals

              because of the absence of auxiliary aids and services.

  18.         Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.

  19.         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              shopping center to make those facilities readily accessible and useable to the
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 11 of 12




               Plaintiff and all other persons with disabilities as defined by the ADA; or by

               closing the facility until such time as the Defendant cures its violations of the

               ADA.

  WHEREFORE, Plaintiff respectfully requests:

        a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq..

        b.     Injunctive relief against the Defendant including an order to make all readily

               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and

               to require the Defendant to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such stops that may be necessary to ensure that

               no individual with a disability is excluded, denied services, segregated or

               otherwise treated differently than other individuals because of the absence of

               auxiliary aids and services.

        c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

               12205.

        d.     The Court issue all remedies available under 42 U.S.C. Sections 12188 and

               2000a-3(a) including but not limited to preventive relief, permanent or temporary

               injunction, restraining order, or other order, as the Court deems just and proper."
Case 2:19-cv-14268-RLR Document 1 Entered on FLSD Docket 07/30/2019 Page 12 of 12




        e.    Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.

                     Respectfully Submitted,


                                            PHILIP MICHAEL CULLEN, III
                                            Attorney-at-Law -- Chartered
                                            621 South Federal Highway, Suite Four
                                            Fort Lauderdale, Florida 33301
                                            954-462-0600
                                            fax 954-462-1717
                                            CULLENIII@aol.com
                                            Florida Bar. Id. No. 167853

                                            By:/s/ Philip Michael Cullen, III,
